--------------------------------------------------------------------------------

Exhibit 10.1



Form of Exchange Agreement
 
February 10, 2020
 
Rocket Pharmaceuticals, Inc.
The Empire State Building
350 Fifth Ave, Suite 7530
New York, NY 10118
 

Re:
Exchange of Rocket Pharmaceuticals, Inc. Convertible Senior Notes

 
Ladies and Gentlemen:
 
The undersigned (the “Undersigned”), for itself and on behalf of the beneficial
owners listed on Annex A hereto (“Accounts”) for whom the Undersigned holds
contractual and investment authority (each Account, as well as the Undersigned
if it is exchanging Old Notes (as defined below) hereunder, an “Investor”)
enters into this exchange agreement (the “Exchange Agreement”) with Rocket
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), whereby the
Investor will exchange (the “Exchange”) the Company’s outstanding 5.75%
Convertible Senior Notes due 2021 (CUSIP 45780VAB8 and ISIN US45780VAB80) (the
“Old Notes”), issued pursuant to that certain Indenture, dated as of August 5,
2016 (the “Base Indenture”), between the Company and Wilmington Trust, National
Association, as trustee (the “Old Notes Trustee”), as supplemented by the First
Supplemental Indenture, dated as of August 5, 2016 (the “First Supplemental
Indenture,” and, together with the Base Indenture, the “Old Notes Indenture”),
for the Company’s newly issued 6.25% Convertible Senior Notes due 2022 (CUSIP
77313FAA4 and ISIN US77313FAA49) (the “New Notes”).
 
The Undersigned understands that the Exchange is being made without registration
under the Securities Act of 1933, as amended (the “Securities Act”), or any
securities laws of any state of the United States or of any other jurisdiction,
and that the Exchange is being made only to Investors who are both (i) an
institutional “accredited investor” (as defined in Rule 501 of Regulation D
under the Securities Act) and either (a) an institutional account (as defined in
FINRA Rule 4512(c)) or (b) a qualified purchaser (as defined in Section
2(a)(51)(A) of the Investment Company Act, as amended) (each Investor meeting
the requirements of this clause (i), an “IAI”) and (ii) a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) in
reliance upon a private placement exemption from registration under the
Securities Act. The New Notes (as defined herein) will be issued pursuant to the
New Notes Indenture (as defined herein).
 
The Undersigned understands that, in connection with the consummation of the
Exchange, the Company may purchase shares of the Company’s common stock, $0.01
par value per share (the “Common Stock”) from certain holders of the Old Notes
participating in the Exchange in privately-negotiated, off-market transactions
in connection with any such holder’s hedging activities in connection with the
Exchange at a price per share of $23.89 (the “Repurchase Consideration”) (the
“Privately-Negotiated Repurchase”).
 

--------------------------------------------------------------------------------


The Undersigned further understands that, in connection with the Exchange, the
Company is soliciting consents from each Investor to amendments (the “Proposed
Amendments”) to certain of the provisions in the Old Notes Indenture. As
described in the form of consent attached as Annex E hereto (the “Consent”), the
Proposed Amendments seek to, among other things, eliminate the debt covenant
contained in the Old Notes Indenture to permit the Company to incur additional
indebtedness. Subject to the Company receiving Consents from the holders of at
least a majority of the aggregate principal amount of the Old Notes (the
“Requisite Consents”) as of the date hereof, the Company is offering to pay on
the Closing Date (as defined herein) a cash amount of $0.25 per each $1,000
principal amount of Old Notes (the “Consent Consideration”) for which Consents
have been validly delivered prior to the date hereof (and not validly revoked)
by such holders. No interest will be paid on the Consent Consideration. Promptly
following receipt of the Requisite Consents, the Company intends to execute an
amendment to the Old Notes Indenture (the “Old Notes Indenture Amendment”)
containing the Proposed Amendments and, upon execution of the Old Notes
Indenture Amendment by the Old Notes Trustee, the Old Notes Indenture Amendment
will be effective. The Old Notes Indenture Amendment will become operative only
at the Closing. Upon the Old Notes Indenture Amendment becoming effective, all
holders of Old Notes will be bound by the terms of the Old Notes Indenture
Amendment, and upon the Old Notes Indenture Amendment becoming operative, all
holders of Old Notes will be bound by the Proposed Amendments, in each case even
if they did not deliver Consents. The consummation of the Exchange and payment
of the Consent Consideration is contingent upon the Company receiving the
Requisite Consents and the Old Notes Indenture Amendment having been executed
and becoming effective prior to the Closing.
 
1.           Exchange; Privately-Negotiated Repurchase; Consents.
 
(a)          The Exchange. Subject to the terms and conditions of this Exchange
Agreement, the Undersigned hereby agrees to cause each Investor to exchange the
aggregate principal amount (the “Exchanged Principal Amount”) of Old Notes set
forth next to each such Investor’s name in Annex A.1 (such Old Notes, the
“Exchanged Old Notes”) for New Notes having an aggregate principal amount equal
to the product of the Exchange Ratio (as defined below) and the Exchanged
Principal Amount (rounded down to the nearest integral multiple of $1,000 in
principal amount, if applicable (the difference being referred to as the
“Rounded Amount”)) (such aggregate principal amount of New Notes, as so rounded,
if applicable, the “Exchanged New Notes”), and the Company hereby agrees to (x)
issue such aggregate principal amount of Exchanged New Notes to such Investor
and (y) transfer to each Investor an amount of cash set forth next to such
Investor’s name in Annex A.1 equal to the sum of (i) the Rounded Amount and (ii)
an amount equal to the accrued and unpaid interest, if any, on the Exchanged Old
Notes from, and including, February 1, 2020, to, but excluding, the Closing Date
(the “Unpaid Interest” and, together with the Rounded Amount, the “Company
Exchange Payment Amount”) in exchange for such Exchanged Old Notes (such
Exchanged New Notes and Company Exchange Payment Amount, the “Exchange
Consideration”). “Exchange Ratio” means a ratio equal to 1.00 New Notes per
Exchanged Old Note.
 
(b)          The Privately Negotiated Repurchase. Subject to the terms and
conditions of this Exchange Agreement, the Undersigned hereby agrees to cause
each Investor to sell, assign and transfer the number of shares, if any, of
Common Stock set forth next to each such Investor’s name in Annex A.1 (such
shares, the “Repurchased Shares”), and the Company hereby agrees to transfer to
each such Investor an amount of cash set forth next to such Investor’s name in
Annex A.1 equal to the product of (x) the Repurchase Consideration and (y) the
Repurchased Shares (such amount, the “Company Repurchase Payment Amount”) in
exchange for such Repurchased Shares.
 
2

--------------------------------------------------------------------------------


(c)         The Consents. Subject to the terms and conditions of this Exchange
Agreement, the Undersigned hereby agrees to cause each Investor to deliver a
Consent for the total Exchanged Principal Amount of such Investor’s Exchanged
Old Notes, and the Company hereby agrees to transfer an amount of cash set forth
on Annex A.1 hereto equal to the product of (x) the Consent Consideration and
(y) the Exchanged Principal Amount (such amount, the “Company Consent Payment
Amount”) in exchange for such Consent.
 
2.          The Closing. The closing of the Exchange (the “Closing”) shall take
place remotely via the electronic exchange of documents and signatures on
February 19, 2020 (the “Closing Date”), or at such other time and place as the
Company may designate by notice to the Undersigned. The Closing Date will be the
fifth business day following the date hereof (such settlement cycle being
referred to as “T+5”). Under Rule 15c6-1 of the Exchange Act (as defined below),
trades in the secondary market generally are required to settle in two business
days unless the parties to a trade expressly agree otherwise. Accordingly,
Investors who wish to trade New Notes on the date hereof or the next two
succeeding business days will be required, by virtue of the fact that the New
Notes initially will settle in T+5, to specify alternative settlement
arrangements to prevent a failed settlement.
 
3.          The Terms of the Exchange; Closing Mechanics. Subject to the terms
and conditions of this Exchange Agreement, (i) prior to the Closing, each
Investor shall have caused a Consent for the total Exchanged Principal Amount of
such Investor’s Exchanged Old Notes to be delivered to the Company pursuant to
the applicable procedures of DTC (as defined below), and (ii) at the Closing,
(x) each Investor (A) shall deliver or cause to be delivered to the Company all
right, title and interest in and to its Exchanged Old Notes and Repurchased
Shares, if any, free and clear of any mortgage, lien, pledge, charge, security
interest, encumbrance, title retention agreement, option, equity or other
adverse claim thereto (collectively, “Liens”), together with any documents of
conveyance or transfer required by the Company or, with respect to any
Repurchased Shares, the Transfer Agent (as defined below) to transfer, and
confirm all right, title and interest in, the Exchanged Old Notes and
Repurchased Shares, if any, free and clear of any Liens, and (B) waives any and
all other rights with respect to such Exchanged Old Notes and Repurchased
Shares, and releases and discharges the Company from any and all claims such
Investor may now have, or may have in the future, arising out of, or related to,
such Exchanged Old Notes and Repurchased Shares, including, without limitation,
any claims arising from any existing or past defaults, or any claims that such
Investor is entitled to receive additional interest with respect to the
Exchanged Old Notes and (y) the Company shall deliver to each Investor the
applicable Exchange Consideration, Company Repurchase Payment Amount, if any,
and Company Consent Payment Amount (collectively, the “Transaction
Consideration”).
 
3

--------------------------------------------------------------------------------


(a)          The Depository Trust Company (“DTC”) will act as securities
depositary for the New Notes. Continental Stock Transfer & Trust Company (the
“Transfer Agent”) is the transfer agent and registrar for the Common Stock. At
or prior to the times set forth in the Exchange Procedures set forth in Annex B
hereto (the “Exchange Procedures”), each Investor shall (i) cause the Exchanged
Old Notes to be surrendered, by book entry transfer through the facilities of
DTC as a one-sided DWAC withdrawal, for cancellation in accordance with a
cancellation order delivered by the Company to the Old Notes Trustee; and (ii)
with respect to the Repurchased Shares, if any, (A) deliver to the Transfer
Agent, to the attention of Compliance Department, 1 State Street, 30th Floor,
New York, New York 10004, with copies to the Company, (1) an original, duly
executed irrevocable stock power (substantially in the form attached hereto as
Annex D or other instrument of transfer satisfactory to the Transfer Agent to
effect the transfer thereof) and (2) Deposit and Withdrawal at Custodian
(“DWAC”) instructions for such Repurchased Shares on the letterhead of such
Investor’s broker-dealer or DTC participant; and (B) cause such Repurchased
Shares to be delivered, by book entry transfer through the facilities of DTC, to
the Transfer Agent for the account/benefit of the Company as instructed in the
Exchange Procedures, or comply with such other settlement procedures mutually
agreed in writing by the relevant Investor, the Company and the Transfer Agent;
and
 
(b)         On the Closing Date, subject to satisfaction of the conditions
precedent specified in Section 6 hereof; the prior receipt by (1) the Company of
the Requisite Consents, (2) the surrender of the Old Notes pursuant to a
one-sided DWAC withdrawal and (3) the Transfer Agent of the Repurchased Shares,
if any, in each case from the relevant Investor; and the Old Notes Indenture
Amendment having been executed by the Company and the Old Notes Trustee and
become effective, the Company shall (i) execute and deliver the Second
Supplemental Indenture, dated as of the Closing Date (the “Second Supplemental
Indenture,” and, together with the Base Indenture, the “New Notes Indenture”),
between the Company and Wilmington Trust, National Association, in its capacity
as trustee of the New Notes (the “New Notes Trustee”); (ii) execute, cause the
New Notes Trustee to authenticate and cause to be delivered to the DTC account
via DWAC deposits in the manner specified for the relevant Investor in Annex
A.2, the Exchanged New Notes; and (iii) transfer an amount of cash equal to the
sum of (1) the Company Consent Payment Amount, (2) the Company Exchange Payment
Amount and (3) the Company Repurchase Payment Amount, if any, by wire transfer
of immediately available funds to the account of the relevant Investor at the
bank in the United States of America specified for the relevant Investor in
Annex A.2.
 
All questions as to the form of all documents and the validity and acceptance of
the Consents, the Exchanged Old Notes, the Exchanged New Notes and the
Repurchased Shares will be determined by the Company, in its reasonable
discretion, which determination shall be final and binding.
 
4.           Representations and Warranties of the Company. The Company
represents and warrants to the Undersigned and each Investor that:
 
(a)          Organization. The Company is duly incorporated and is validly
existing under the laws of the State of Delaware.
 
(b)         Due Authorization; No Violations or Consents. This Exchange
Agreement has been duly authorized, executed and delivered by the Company. This
Exchange Agreement and the consummation of the transactions contemplated in this
Exchange Agreement will not (A) violate, conflict with or result in a breach of
or default under (i) the Company’s organizational documents, (ii) any material
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Company, except, in
the case of clause (ii) and (iii) above, for any such violation, conflict,
breach or default that would not, individually or in the aggregate, have a
material adverse effect on the Company or its ability to consummate the
transactions contemplated in this Exchange Agreement, or (B) require any
consent, approval, authorization or other order of, or qualification with, any
court or any governmental or regulatory commission, board, body, authority or
agency, or of or with any self-regulatory organization or other non-governmental
regulatory authority), or approval of the stockholders or other securityholders
of the Company, other than (i) the Requisite Consents, (ii) as may be required
under the securities or blue sky laws of the various jurisdictions in which the
New Notes are being offered, (iii) as may be required under the rules and
regulations of The Nasdaq Stock Market LLC (“Nasdaq”) or (iv) has already been
obtained.
 
4

--------------------------------------------------------------------------------


(c)          Old Notes Indenture Amendment. The Old Notes Indenture Amendment
has been duly authorized by the Company and, when executed and delivered by the
Company and the Old Notes Trustee, will constitute a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(d)         New Notes Indenture. The Second Supplemental Indenture has been duly
authorized by the Company and, when executed and delivered by the Company and
the New Notes Trustee, will constitute a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
(e)         New Notes. The New Notes have been duly authorized by the Company
and, when executed and delivered by the Company, duly authenticated in
accordance with the terms of the New Notes Indenture and delivered to and paid
for by the Investor as provided in this Exchange Agreement, will be validly
issued and delivered and will constitute valid and binding obligations of the
Company entitled to the benefits of the New Notes Indenture, enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
 
(f)          Conversion Shares. The Company has reserved by all necessary
corporate action a sufficient number of shares of Common Stock for issuance upon
conversion of the Exchanged New Notes (the “Conversion Shares”), and the
Conversion Shares, when and if issued upon conversion in accordance with the
terms of the New Notes Indenture, will be validly issued, fully paid and
non-assessable. The issuance of the Conversion Shares upon conversion will not
be subject to the preemptive or other similar rights of any securityholder of
the Company.
 
(g)         Exemption from Registration. Assuming the accuracy of the
representations and warranties of the Undersigned and each other Investor
executing an Exchange Agreement, (1) the issuance of the Exchanged New Notes in
connection with the Exchange pursuant to this Exchange Agreement is exempt from
the registration requirements of the Securities Act and (2) the New Notes
Indenture is not required to be qualified under the Trust Indenture Act of 1939,
as amended.
 
5

--------------------------------------------------------------------------------


(h)          New Class. The New Notes, when issued, will not be of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or quoted in a U.S. automated inter-dealer quotation system, within the
meaning of Rule 144A(d)(3)(i) under the Securities Act.
 
5.           Representations, Warranties and Covenants of the Investors. Each
Investor (and, where specified below, the Undersigned) hereby represents and
warrants to and covenants with the Company that:
 
(a)          The Investor is a corporation, limited partnership, limited
liability company or other entity, as the case may be, duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
formation.
 
(b)         The Investor has full power and authority to (i) subscribe for and
purchase from the Company the Exchanged New Notes, (ii) exchange, sell, assign
and transfer the Exchanged Old Notes exchanged hereby, (iii) sell, assign and
transfer the Repurchased Shares, if any, (iv) enter into the Consent and (v)
enter into this Exchange Agreement and perform all obligations required to be
performed by the Investor hereunder. If the Undersigned is executing this
Exchange Agreement on behalf of Accounts, (x) the Undersigned has all requisite
discretionary and contractual authority to enter into this Exchange Agreement
and the Consent on behalf of, and bind, each Account, and (y) Annex A.1 hereto
is a true, correct and complete list of (I) the name of each Account, (II) the
principal amount of such Account’s Exchanged Old Notes, (III) the Exchanged New
Notes to be delivered to such Account in respect of its Exchanged Old Notes and
(IV) the number of such Account’s Repurchased Shares, if any.
 
(c)         The Investor is the current sole legal and beneficial owner of the
Exchanged Old Notes set forth in Annex A.1 (or, if there are no Accounts, the
Undersigned is the sole legal and beneficial owner of all of the Exchanged Old
Notes set forth therein) and has held such Exchanged Old Notes continuously
since at least February 1, 2020. When the Exchanged Old Notes are exchanged and
the Repurchased Shares, if any, transferred as provided herein, the Company will
acquire good, marketable and unencumbered title thereto, free and clear of all
liens, restrictions, charges, encumbrances, adverse claims, rights or proxies.
The Investor has not, in whole or in part, other than pledges or security
interests that the Investor may have created in favor of a prime broker under
and in accordance with its prime brokerage agreement with such broker, (a)
assigned, transferred, hypothecated, pledged, exchanged or otherwise disposed of
any of its Exchanged Old Notes or Repurchased Shares or its rights in its
Exchanged Old Notes or Repurchased Shares (other than to the Company pursuant
hereto), or (b) given any person or entity any transfer order, power of attorney
or other authority of any nature whatsoever with respect to its Exchanged Old
Notes or Repurchased Shares.  The Repurchased Shares, if any:  (i) are not, and
will not be, purchased by or on behalf of the Investor in the open market and
(ii) are, and will be, borrowed by or on behalf of the Investor from third-party
stock lenders in connection with commercially reasonable hedging transactions in
connection with the Exchange.
 
6

--------------------------------------------------------------------------------


(d)         This Exchange Agreement and the consummation of the transactions
contemplated in this Exchange Agreement will not violate, conflict with or
result in a breach of or default under (i) the Undersigned or the Investor’s
organizational documents (if the Undersigned or the Investor is a corporation or
other business entity), (ii) any agreement or instrument to which the
Undersigned or Investor is a party or by which the Undersigned or Investor or
any of its assets are bound or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders, or any investment guideline or
restriction, applicable to the Undersigned or the Investor.
 
(e)          The Undersigned is a resident of the United States and is not
acquiring the Exchanged New Notes as a nominee or agent or otherwise for any
other person (other than the Investors, as applicable).
 
(f)          The Investor will comply with all applicable laws and regulations
in effect in any jurisdiction in which the Investor purchases, otherwise
acquires or sells New Notes and will obtain any consent, approval or permission
required for such purchases, acquisitions or sales under the laws and
regulations of any jurisdiction to which the Investor is subject or in which the
Investor makes such purchases, acquisitions or sales, and the Company shall have
no responsibility therefor.
 
(g)         The Investor has received a copy of the New Notes Indenture. The
Investor acknowledges that no person has been authorized to give any information
or to make any representation concerning the Exchange or the Company and its
subsidiaries and the information given by the Company’s duly authorized officers
and employees in connection with the Investor’s examination of the Company and
its subsidiaries and the terms of the Exchange and the Company and its
subsidiaries do not take any responsibility for, and neither the Company nor its
subsidiaries can provide any assurance as to the reliability of, any other
information that may have been provided to the Investor. The Investor hereby
acknowledges that J.P. Morgan Securities LLC (the “Placement Agent”) does not
take any responsibility for, and can provide no assurance as to the reliability
of, the information set forth in the Indenture or any such other information.
 
(h)         The Investor understands and accepts that acquiring the Exchanged
New Notes in the Exchange involves risks including, but not limited to, those
that are customary in convertible notes and equity offerings, and risks
described in the Company’s reports filed with the Securities and Exchange
Commission (the “SEC”). The Investor has such knowledge, skill and experience in
business, financial and investment matters that the Investor is capable of
evaluating the merits and risks of (i) the Exchange and an investment in the New
Notes and (ii) the Privately-Negotiated Repurchase and, if applicable, the sale
of the Repurchased Shares. With the assistance of the Investor’s own
professional advisors, to the extent that the Investor has deemed appropriate,
the Investor has made its own legal, tax, accounting and financial evaluation of
the merits and risks of (i) an investment in the New Notes, (ii) if applicable,
the sale of the Repurchased Shares and (iii) the consequences of the Exchange,
the Privately-Negotiated Repurchase and this Exchange Agreement. The Investor
has considered the suitability of the New Notes as an investment in light of its
own circumstances and financial condition, and the Investor is able to bear the
risks associated with an investment in the New Notes.
 
7

--------------------------------------------------------------------------------


(i)          The Investor confirms that it is not relying on any communication
(written or oral) of the Company, the Placement Agent or any of their respective
agents or affiliates as investment advice or as a recommendation to participate
in the Exchange or the Privately-Negotiated Repurchase and receive the
applicable Transaction Consideration pursuant to the terms hereof. It is
understood that information provided in the New Notes Indenture, or by the
Company, the Placement Agent or any of their respective agents or affiliates,
shall not be considered investment advice or a recommendation with respect to
the Exchange or the Privately-Negotiated Repurchase, and that none of the
Company, the Placement Agent or any of their respective agents or affiliates is
acting or has acted as an advisor to the Investor in deciding whether to
participate in the Exchange or the Privately-Negotiated Repurchase. The Investor
is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives including, without
limitation, the Placement Agent, except for the representations and warranties
made by the Company in this Exchange Agreement.
 
(j)          The Investor confirms that neither the Company nor the Placement
Agent has (1) given any guarantee or representation as to the potential success,
return, effect or benefit (either legal, regulatory, tax, financial, accounting
or otherwise) of an investment in the New Notes; or (2) made any representation
to the Investor regarding the legality of an investment in the New Notes under
applicable investment guidelines, laws or regulations. In deciding to
participate in the Exchange, the Investor is not relying on the advice or
recommendations of the Company or the Placement Agent, and the Investor has made
its own independent decision that the investment in the New Notes is suitable
and appropriate for the Investor.
 
(k)         The Investor is a sophisticated participant in the transactions
contemplated in this Exchange Agreement and has such knowledge, skill and
experience in financial, business and investment matters as to be capable of
evaluating the merits and risks of an investment in the New Notes, is
experienced in investing in capital markets and is able to bear the economic
risk of an investment in the New Notes, including sustaining any loss resulting
therefrom without material injury. The Investor is familiar with the business
and financial condition and operations of the Company, has conducted its own
investigation of the Company and the New Notes and has consulted with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby.
The Investor has had access to (and has carefully reviewed) all materials it
deems necessary to enable it to make an informed investment decision concerning
the Exchange, and has had the opportunity to review (i) the Company’s filings
and submissions with the SEC, including, without limitation, all information
filed or furnished pursuant to the Exchange Act (the “Public Filings”) and (ii)
this Exchange Agreement (including any exhibits or annexes thereto) (the
“Materials”). The Investor acknowledges and agrees that no statement or written
material contrary to this Exchange Agreement has been made or given to the
Investor by or on behalf of the Company. The Investor has had a full opportunity
to ask questions of the Company and its representatives concerning the Company,
its business, operations, financial performance, financial condition and
prospects, and the terms and conditions of the Exchange, and to obtain from the
Company any information that it considers necessary in making an informed
investment decision and to verify the accuracy of the information set forth in
the Public Filings and the Materials, and has received answers thereto as the
Investor deems necessary to enable it to make an informed investment decision
concerning the Exchange and the New Notes.
 
8

--------------------------------------------------------------------------------


(l)          The Investor understands that no federal, state, local or foreign
agency has passed upon the merits or risks of an investment in the New Notes or
the Common Stock, including the Common Stock issuable upon conversion of the New
Notes, if any, or made any finding or determination concerning the fairness or
advisability of such investment.
 
(m)        The Investor is an IAI and a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act. The Investor agrees to furnish
any additional information reasonably requested by the Company or any of its
affiliates to assure compliance with applicable U.S. federal and state
securities laws in connection with the Exchange.
 
(n)         The Investor is not directly, or indirectly through one or more
intermediaries, controlling or controlled by, or under direct or indirect common
control with, the Company and is not, and has not been for the immediately
preceding three months, an “affiliate” (within the meaning of Rule 144 under the
Securities Act) (an “Affiliate”) of the Company. To its knowledge, the Investor
did not acquire any of the Exchanged Old Notes, directly or indirectly, from an
Affiliate of the Company. The Investor and its Affiliates collectively
beneficially own and will beneficially own as of the Closing Date (but without
giving effect to the Exchange or the Privately-Negotiated Repurchase) (i) less
than 5% of the outstanding Common Stock of the Company and (ii) less than 5% of
the aggregate number of votes that may be cast by holders of those outstanding
securities of the Company that entitle the holders thereof to vote generally on
all matters submitted to the Company’s stockholders for a vote (the “Voting
Power”). Immediately after the receipt by the Investor of Exchanged New Notes in
the Exchange, and the transfer of any Repurchased Shares, the aggregate number
of shares of Common Stock owned by the Investor and its Affiliates, together
with the aggregate number of shares equal to the notional value of any “long”
derivative transaction relating to such Common Stock to which the Investor or
its Affiliate is a party (excluding derivative transactions relating to
broad-based indices and any interest in the Old Notes), will not exceed 4.9% of
the outstanding Common Stock. The Investor is not and will not be as of the
Closing Date, a subsidiary, Affiliate or, to its knowledge, otherwise closely
related to any director or officer of the Company or beneficial owner of 5% or
more of the outstanding Common Stock or Voting Power (each such director,
officer or beneficial owner, a “Related Party”) and, to the Holder’s knowledge,
no Related Party beneficially owns or as of the Closing Date shall beneficially
own 5% or more of the outstanding voting equity, or votes entitled to be cast by
the outstanding voting equity, of the Investor.
 
(o)         The Investor is acquiring the Exchanged New Notes solely for the
Investor’s own beneficial account, or for an account with respect to which the
Investor exercises sole investment discretion, for investment purposes, and not
with a view to, or for resale in connection with, any distribution of the New
Notes. The Investor understands that the offer of the New Notes has not been
registered under the Securities Act or any state securities laws by reason of
specific exemptions under the provisions thereof that depend in part upon the
investment intent of the Investor and the accuracy of the other representations
made by the Investor in this Exchange Agreement.
 
9

--------------------------------------------------------------------------------


(p)        The Investor understands that the Company is relying upon the
representations and agreements contained in this Exchange Agreement (and any
supplemental information) for the purpose of determining whether the Investor’s
participation in the Exchange meets the requirements for the exemptions
referenced in clause (o) above. In addition, the Investor acknowledges and
agrees that it has not transacted, and will not transact, in any securities of
the Company, including, but not limited to, any hedging transactions, from the
time the Undersigned was first contacted by the Company or the Placement Agent
with respect to the Exchange until after the confidential information (as
described in the confirmatory email received by the Undersigned from the
Placement Agent (the “Wall Cross Email”)) is made public or the Undersigned’s
confidentiality obligations described in the Wall Cross Email have expired.
 
(q)         The Investor acknowledges that the Exchanged New Notes have not been
registered under the Securities Act. As a result, the Exchanged New Notes and
the shares of Common Stock, if any, issuable upon conversion thereof may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and the Investor
hereby agrees that it will not sell the Exchanged New Notes other than in
compliance with such transfer restrictions as applicable.
 
(r)          The Investor acknowledges and agrees that no public market exists
for the New Notes and that there is no assurance that a public market will ever
develop for the New Notes.
 
(s)          Each of the Undersigned and the Investor specifically acknowledges
that the Company would not enter into this Exchange Agreement or any related
documents in the absence of the Undersigned’s and such Investor’s
representations and acknowledgments set out in this Exchange Agreement, and that
this Exchange Agreement, including such representations and acknowledgments, are
a fundamental inducement to the Company, and a substantial portion of the
consideration provided by the Undersigned and such Investor, in this
transaction, and that the Company would not enter into this transaction but for
this inducement.
 
(t)          The Investor acknowledges the Company intends to pay a fee to the
Placement Agent in respect of the Exchange.
 
(u)         The Undersigned will, simultaneously with the execution and delivery
of this Exchange Agreement, execute and deliver to the Placement Agent, a
non-reliance letter in the form attached as Annex C hereto.
 
(v)         The Undersigned will (and will cause each Investor to, as
applicable), upon request, execute and deliver any additional documents,
information or certifications reasonably requested by the Company, the Old Notes
Trustee, the New Notes Trustee and/or the Transfer Agent to complete the
Exchange, the assignment and transfer of the Exchanged Old Notes exchanged
hereby and the assignment and transfer of the Repurchased Shares, if any,
transferred hereby.
 
(w)         The Undersigned understands that, unless the Undersigned notifies
the Company in writing to the contrary before the Closing, each of the
Undersigned and each Investor’s representations and warranties contained in this
Exchange Agreement will be deemed to have been reaffirmed and confirmed as of
the Closing Date, taking into account all information received by the
Undersigned.
 
(x)          The Investor’s participation in the Exchange was not conditioned by
the Company on the Investor’s exchange of a minimum principal amount of Old
Notes.
 
10

--------------------------------------------------------------------------------


(y)         The Investor acknowledges that the terms of the Exchange have been
mutually negotiated between the Investor and the Company. The Investor was given
a meaningful opportunity to negotiate the terms of the Exchange. The Investor
had a sufficient amount of time to consider whether to participate in the
Exchange and neither the Company nor Placement Agent put any pressure on the
Investor to respond to the opportunity to participate in the Exchange. The
Investor did not become aware of the Exchange through any form of general
solicitation or advertising within the meaning of Rule 502 under the Securities
Act.
 
(z)         The operations of the Investor have been conducted in material
compliance with the rules and regulations administered or conducted by the U.S.
Department of Treasury Office of Foreign Assets Control (“OFAC”) applicable to
the Investor. The Investor has performed due diligence necessary to reasonably
determine that its beneficial owners are not named on the lists of denied
parties or blocked persons administered by OFAC, resident in or organized under
the laws of a country that is the subject of comprehensive economic sanctions
and embargoes administered or conducted by OFAC (“Sanctions”), or otherwise the
subject of Sanctions.
 
(aa)        The Undersigned shall, no later than one (1) business day after the
date hereof, deliver to the Company settlement instructions with respect to the
applicable Transaction Consideration for each Investor substantially in the form
of Annex A.2 hereto.
 
6.          Conditions to Obligations of the Investor and the Company. The
obligations (i) of the Investor to deliver the Consent, Exchanged Old Notes and
Repurchased Shares, if any, and (ii) of the Company to deliver the applicable
Transaction Consideration are subject to the satisfaction at or prior to the
Closing of the conditions precedent that (a) the representations and warranties
of the Company, the Undersigned and the Investor contained in Section 4 and
Section 5 herein, as applicable, shall be true and correct as of the Closing in
all material respects with the same effect as though such representations and
warranties had been made as of the Closing, and (b) the Undersigned has
delivered the settlement instructions required under Section 5(aa) above.
 
7.          Covenant and Acknowledgment of the Company. At or prior to 9:30
a.m., New York City time, on the first business day after the date hereof, the
Company shall issue a press release announcing the Exchange, which press release
the Company acknowledges and agrees will disclose all confidential information
(as described in the Wall Cross Email) to the extent the Company believes such
confidential information constitutes material non-public information, if any,
with respect to the Exchange.
 

8.           Waiver, Amendment. Neither this Exchange Agreement nor any
provisions hereof shall be modified, changed, discharged or terminated except by
an instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.
 
9.           Assignability. Neither this Exchange Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company, the Undersigned or any Investor without the prior
written consent of the other party.
 
11

--------------------------------------------------------------------------------


10.        Taxation. The Investor acknowledges that, if the Investor is a United
States person for U.S. federal income tax purposes, either (1) the Company must
be provided with a correct taxpayer identification number (“TIN”), generally a
person’s social security or federal employer identification number, and certain
other information on Internal Revenue Service (“IRS”) Form W-9, which is
provided as an attachment hereto, and a certification, under penalty of perjury,
that such TIN is correct, that the Investor is not subject to backup withholding
(at a rate of 24%) and that the Investor is a United States person, or (2)
another basis for exemption from backup withholding must be established. The
Investor further acknowledges that, if the Investor is not a United States
person for U.S. federal income tax purposes, the Company must be provided the
appropriate IRS Form W-8 signed under penalties of perjury, attesting to that
non-U.S. Investor’s foreign status. The investor further acknowledges that the
Investor may be subject to 30% U.S. federal withholding or 24% U.S. federal
backup withholding tax on certain payments made to such Investor unless such
Investor properly establishes an exemption from, or a reduced rate of,
withholding or backup withholding.
 
11.         Governing Law. THIS EXCHANGE AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS EXCHANGE AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
12.      Waiver of Jury Trial. EACH OF THE COMPANY, THE UNDERSIGNED AND EACH
INVESTOR IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY LEGAL PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS
EXCHANGE AGREEMENT.
 
13.        Submission to Jurisdiction. Each of the Company, the Undersigned and
each Investor (a) agrees that any legal suit, action or proceeding arising out
of or relating to this Exchange Agreement or the transactions contemplated
hereby shall be subject to the non-exclusive jurisdiction of the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York; (b) waives any
objection that it may now or hereafter have to the venue of any such suit,
action or proceeding; and (c) irrevocably consents to the jurisdiction of the
aforesaid courts in any such suit, action or proceeding. Each of the Company,
the Undersigned and each Investor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
14.         Venue. Each of the Company, the Undersigned and each Investor
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Exchange Agreement in any court referred to in Section 13. Each of the
Company, the Undersigned and each Investor irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
15.         Construction. The section and other headings contained in this
Exchange Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Exchange Agreement. References in the singular
herein shall include the plural, and vice versa, unless the context otherwise
requires. References in the masculine herein shall include the feminine and
neuter, and vice versa, unless the context otherwise requires. Neither party,
nor its respective counsel, shall be deemed the drafter of this Exchange
Agreement for purposes of construing the provisions of this Exchange Agreement,
and all language in all parts of this Exchange Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
 
12

--------------------------------------------------------------------------------


16.        Counterparts. This Exchange Agreement may be executed by one or more
of the parties hereto in any number of separate counterparts (including by
facsimile or other electronic means, including telecopy, email or otherwise),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this Exchange
Agreement by facsimile or other transmission (e.g., “pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart hereof.
 
17.        Notices. All notices and other communications to the Company provided
for herein shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the following addresses, or, in the case of the
Undersigned, the address provided in Annex A.2 (or such other address as either
party shall have specified by notice in writing to the other):
 
If to the Company:


Rocket Pharmaceuticals, Inc.
The Empire State Building
350 Fifth Ave, Suite 7530
New York, NY 10118
Fax: (646) 224-9585
Attention: Corporate Secretary


With a copy (which shall not constitute notice) to:


Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, NY 10019
Fax: (212) 506-5151
Attention: Stephen Ashley, Esq.


18.         Binding Effect. The provisions of this Exchange Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.
 
19.        Notification of Changes. The Undersigned hereby covenants and agrees
to notify the Company upon the occurrence of any event prior to the Closing that
would cause any representation, warranty, or covenant of the Undersigned or any
Investor contained in this Exchange Agreement to be false or incorrect in any
material respect.
 
20.        Reliance by Placement Agent. The Placement Agent may rely on each
representation and warranty of the Company, the Undersigned and each Investor
made herein or pursuant to the terms hereof (including, without limitation, in
any officer’s certificate delivered pursuant to the terms hereof) with the same
force and effect as if such representation or warranty were made directly to the
Placement Agent. The Placement Agent shall be a third party beneficiary to this
Exchange Agreement to the extent provided in this Section 20.
 
13

--------------------------------------------------------------------------------


21.        Severability. If any term or provision (in whole or in part) of this
Exchange Agreement is invalid, illegal or unenforceable in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other term
or provision of this Exchange Agreement or invalidate or render unenforceable
such term or provision in any other jurisdiction.
 
22.        Termination. The Company may terminate this Exchange Agreement if
there has occurred any breach or withdrawal by the Undersigned or any Investor
of any covenant, representation or warranty set forth in Section 5. The
Undersigned may terminate this Exchange Agreement if there has occurred any
breach or withdrawal by the Company of any covenant, representation or warranty
set forth in Section 4.
 
 [SIGNATURE PAGES FOLLOW]


14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Exchange Agreement as of
the date first written above.
 

 
Undersigned:
 
(in its capacities described in the first paragraph hereof)
        By:
     
Name:
   
Title:
   
 
Legal Name of Undersigned:
   



[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------


This Exchange Agreement is confirmed and accepted by the Company as of the date
first written above.
 

 
ROCKET PHARMACEUTICALS, INC.
      By:
     
Name:
   
Title:



[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------


ANNEX A
 
Instructions for Receipt of Transaction Consideration
 


1.
Exchange of Old Notes for New Notes; Privately-Negotiated Repurchase; Consents

 

 
Exchange
Privately-Negotiated
Repurchase
Consents
Name of
Beneficial Owner
Aggregate
Principal
Amount of
Exchanged
Old Notes
Aggregate
Principal
Amount of
Exchanged
New Notes
Company
Exchange
Payment
Amount
Number of
Repurchased
Shares
Company
Repurchase
Payment
Amount
Company
Consent
Payment
Amount
                                                       



[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------


2.
Settlement Instructions

 
Investor Name:
 



Exchanged Old Notes
 



DTC Participant Number:
 



DTC Participant Name:
 



DTC Participant Phone Number:
 



DTC Participant Contact Email:
 



FFC Account #:
 



Account # at Bank/Broker:
 



Exchanged New Notes (if different from Exchanged Old Notes)



DTC Participant Number:
 



DTC Participant Name:
 



DTC Participant Phone Number:
 



DTC Participant Contact Email:
 



FFC Account #:
 



Account # at Bank/Broker:
 



Repurchased Shares (if different from Exchanged Old Notes)



DTC Participant Number:
 



DTC Participant Name:
 



DTC Participant Phone Number:
 



DTC Participant Contact Email:
 



FFC Account #:
 



Account # at Bank/Broker:
 



Wire Instructions (for a bank in the United States of America)



Bank Name and Address:
 



Bank Contact Name and Phone Number:
 



ABA #:
 



For Credit To:
 



Account #:
 



For Further Credit To:
 



Account #:
 




--------------------------------------------------------------------------------

Investor Address

           



Telephone:
   



Country of Residence:
         
Taxpayer Identification Number:
     

          


--------------------------------------------------------------------------------

ANNEX B
 
Exchange Procedures
 
NOTICE OF INVESTOR EXCHANGE PROCEDURES
 
Attached are Investor Exchange Procedures for the settlement of the exchange of
5.75% Convertible Senior Notes due 2021 (CUSIP 45780VAB8 and ISIN US45780VAB80)
(the “Old Notes”) of Rocket Pharmaceuticals, Inc. (the “Company”) for newly
issued 6.25% Convertible Senior Notes due 2022 (CUSIP 77313FAA4 and ISIN
US77313FAA49) (the “New Notes”) pursuant to the Exchange Agreement, dated as of
February 10, 2020, between you and the Company, which settlement is expected to
occur on or about February 19, 2020. To ensure timely settlement, please follow
the instructions for (i) exchanging your Old Notes for New Notes and (ii)
transferring your Repurchased Shares as set forth on the following page.
 
These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of New Notes for
your Old Notes or payment for your Repurchased Shares.
 
If you have any questions, please contact Kelly Mink at kmink@orrick.com or
212-506-3772.
 
Thank you.
 

--------------------------------------------------------------------------------

 
EXCHANGING OLD NOTES FOR EXCHANGE CONSIDERATION
 
Delivery of Old Notes
 
You must direct the eligible DTC participant through which you hold a beneficial
interest in the Old Notes to post on February 19, 2020, no later than 9:00 a.m.,
New York City time, a one-sided withdrawal instruction through DTC via DWAC, for
the aggregate principal amount of Old Notes (CUSIP 45780VAB8 and ISIN
US45780VAB80) to be exchanged as set forth in Annex A of the Exchange Agreement.
It is important that this instruction be submitted and the DWAC posted on
February 19, 2020, no later than 9:00 a.m., New York City time.
 
To receive the New Notes
 
You must BOTH direct your eligible DTC participant through which you wish to
hold a beneficial interest in the New Notes to post and accept on February 19,
2020, no later than 9:00 a.m., New York City time, a one-sided deposit
instruction through DTC via DWAC, for the aggregate principal amount of New
Notes (CUSIP 77313FAA4 and ISIN US77313FAA49) set forth in Annex A of the
Exchange Agreement. It is important that this instruction be submitted and the
DWAC posted on February 19, 2020, no later than 9:00 a.m., New York City time.
 
You must complete both steps described above in order to complete the exchange
of Old Notes for New Notes.
 
Delivery of Repurchased Shares
 
You must direct the eligible DTC participant through which you hold a beneficial
interest in the Repurchased Shares to post on February 19, 2020, no later than
9:00 a.m., New York City time, a one-sided withdrawal instruction through DTC
via DWAC for transfer to Continental Stock Transfer & Trust Company (DTC
Participant No. 50226) for the aggregate number of Repurchased Shares (CUSIP
77313F106), if any, to be transferred as set forth in Annex A of the Exchange
Agreement. It is important that this instruction be submitted and the DWAC
posted on February 19, 2020, no later than 9:00 a.m., New York City time.
 
Company Payment Amounts
 
Subject to the terms of your Exchange Agreement, the Company will pay the
Company Exchange Payment Amount, Company Repurchase Payment Amount, if any, and
Company Consent Payment Amount to you by wire transfer of immediately available
funds to the account at the bank in the United States of America specified in
Annex A of the Exchange Agreement.
 
SETTLEMENT
 
On February 19, 2020, after the Company receives your Old Notes, your delivery
instructions for the New Notes, and your Repurchased Shares, if any, as set
forth above, and subject to the satisfaction of the conditions to closing as set
forth in your Exchange Agreement, the Company will deliver your Transaction
Consideration in accordance with the delivery instructions set forth above.
 


--------------------------------------------------------------------------------

ANNEX C
 
NON-RELIANCE LETTER
 
J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
 

Re:
Exchange of 5.75% Convertible Senior Notes due 2021 (the “Old Notes”) for 6.25%
Convertible Senior Notes due 2022 (the “New Notes”) (the Old Notes and New
Notes, the “Securities”) issued by Rocket Pharmaceuticals, Inc. (the “Company,”
and such exchange of the Old Notes for the New Notes, the “Exchange”)

 
Ladies and Gentlemen:
 
In connection with the Exchange, the Consent, and the Privately-Negotiated
Repurchase (if any), we represent, warrant, agree and acknowledge as follows,
for ourselves and on behalf of each of the other beneficial owners listed on
Annex A to that certain Exchange Agreement, dated as of the date hereof between
ourselves and the Company, for whom we hold contractual and investment
authority, if any:
 
1.           No disclosure or offering document has been prepared in connection
with the Exchange by J.P. Morgan Securities LLC or any of its affiliates (“J.P.
Morgan”).
 
2.          (a) We have conducted our own investigation of the Company and the
Securities and we have not relied on any statements or other information
provided by J.P. Morgan concerning the Company, the New Notes, the Consent, the
Privately-Negotiated Repurchase (if any) or the Exchange, (b) we have had access
to, and an adequate opportunity to review, financial and other information as we
deem necessary to make our decision to subscribe to the Exchange, (c) we have
been offered the opportunity to ask questions of the Company and received
answers thereto, as we deemed necessary in connection with our decision to
subscribe to the Exchange; and (d) we have made our own assessment and have
satisfied ourselves concerning the relevant tax and other economic
considerations relevant to our investment in the New Notes.
 
3.         J.P. Morgan and its directors, officers, employees, representatives
and controlling persons have made no independent investigation with respect to
the Company, the Consent, the Privately-Negotiated Repurchase or the Securities
or the accuracy, completeness or adequacy of any information supplied to us by
the Company.
 
4.           In connection with the Exchange, J.P. Morgan has not acted as our
financial advisor or fiduciary.
 
5.          We are (x) a qualified institutional buyer (as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”)) and (y) an
accredited investor (as defined in Rule 501 of Regulation D under the Securities
Act) and, in the case of (y), either (i) an institutional account as defined in
FINRA Rule 4512(c) or (ii) a qualified purchaser, as defined in Section
2(a)(51)(A) of the Investment Company Act, as amended. Accordingly, we
understand that the Exchange meets the exemptions from filing under FINRA Rules
5123(b)(1)(A), (B), (C) or (J). We are aware that the issuance and delivery to
us of the New Notes are being made in reliance on a private placement exemption
from registration under the Securities Act and are acquiring the New Notes for
our own account or for an account over which we exercise sole discretion for
another qualified institutional buyer or accredited investor.
 

--------------------------------------------------------------------------------

6.          We are able to fend for ourselves in the transactions contemplated
herein; have such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of our prospective investment
in the New Notes; and have the ability to bear the economic risks of our
prospective investment and can afford the complete loss of such investment.
 
7.          The New Notes have not been registered under the Securities Act or
any other applicable securities laws, are being offered for exchange in
transactions not requiring registration under the Securities Act, and unless so
registered, may not be offered, sold or otherwise transferred except in
compliance with the registration requirements of the Securities Act or any other
applicable securities laws, pursuant to any exemption therefrom or in a
transaction not subject thereto.
 
8.          The terms of the Exchange, including the Consent and the
Privately-Negotiated Repurchase (if any), have been mutually negotiated between
ourselves and the Company. We were given a meaningful opportunity to negotiate
the terms of the Exchange.
 
Very truly yours,
 
[NAME OF INVESTOR]
 
By:
     
Name:
   
Title:
 

 
Date:    [___], [___]



--------------------------------------------------------------------------------

ANNEX D
 
IRREVOCABLE STOCK POWER
 
[See following page]
 

--------------------------------------------------------------------------------

Irrevocable Stock Power


FOR VALUE RECEIVED, the undersigned stockholder hereby assigns and transfers
unto Rocket Pharmaceuticals, Inc. (the “Company”) ______________________ (     
                    ) shares of the Common Stock of the Company.


The undersigned does hereby irrevocably constitute and appoint Continental Stock
Transfer & Trust Company as attorney to transfer said stock on the books of the
Company with full power of substitution in the premises.




Dated: _________________________





 


 
Name of Stockholder
     


 
Signature of Current Holder or Legal Representatives





DTC Participant No._______________




--------------------------------------------------------------------------------

ANNEX E
 
CONSENT TO PROPOSED AMENDMENTS
 
The following are instructions for an Investor to consent to the Proposed
Amendments. Because the Old Notes were issued in the form of global securities
and registered in the name of Cede & Co. as the nominee of DTC, a DTC
Participant must submit the consent request on the Investor’s behalf through the
applicable procedures of DTC.
 
Attached are forms of (a) a Consent of Participant and (b) a Consent of
Noteholder.
 


(a)
Consent of Participant: The Consent of Participant is to be executed and
delivered by the DTC Participant for an Investor’s Exchanged Old Notes. The
Investor must request that the DTC Participant for such Investor’s Exchanged Old
Notes submit on such Investor’s behalf to DTC, a duly executed Consent of
Participant, medallion guaranteed, on the letterhead of such DTC Participant,
together with a copy of the completed Consent of Noteholder, including Annex A
thereto.

 


(b)
Consent of Noteholder: The Consent of Noteholder will be executed and delivered
by DTC upon the receipt of a Consent of Participant. Upon submission of the
Consent of Participant to DTC, Cede & Co. will execute the Consent of Noteholder
and deliver a copy to the contact person identified in the Consent of
Participant. Receipt of such executed Consent of Noteholder will be deemed the
valid delivery of such Investor’s Consent pursuant to the terms of the Exchange
Agreement.

 
To ensure timely delivery of the Consent, please complete the Investor
(“Customer”) information and total principal amount of Exchanged Old Notes in
the attached forms where indicated and request that the DTC Participant process
the consent request pursuant to the applicable procedures of DTC as soon as
practicable.
 
If you have any questions, please contact Kelly Mink at kmink@orrick.com or
212-506-3772.
 
Thank you.
 

--------------------------------------------------------------------------------

[Participant Letterhead]


CONSENT OF PARTICIPANT


[__________], 2020


The Depository Trust Company
55 Water Street – 25th Floor
New York, NY 10041
Attn:  Proxy Department



 
RE:
5.75% Convertible Senior Notes due 2021
CUSIP No. 45780VAB8 
DTC Participant Account Number: [____]


Dear Partner:


Please have your nominee, Cede & Co., sign the attached Consent of Noteholder
(the “Consent”) in order to enable our customer to exercise the right to consent
with respect to $[__________] in aggregate principal amount of notes (the
“Notes”) of the above-referenced securities credited to our DTC Participant
account on the date hereof.


In addition to acknowledging that this request is subject to the indemnification
provided for in DTC Rule 6, the undersigned certifies to DTC and Cede & Co. that
the information and facts set forth in the attached Consent are true and
correct, including the aggregate principal amount of Notes credited to our DTC
Participant account that are beneficially owned by our customer, [__________]
(the “Customer”). The Customer has consented to the Proposed Amendments
identified in the attached Consent.


Please email a PDF copy of the Consent to Kenneth Marx (email: kmarx@orrick.com;
telephone: 1-212-506-3711) of Orrick, Herrington & Sutcliffe LLP, outside
counsel to the issuer of the Notes, as soon as possible.
 

 
Very truly yours,
      
[Insert Name of Participant]
       
By:

     
Name:
   
Title:





 
Medallion Stamp
 





Please submit forms to demandanddissent@dtcc.com



--------------------------------------------------------------------------------

Cede & Co.
c/o The Depository Trust Company
55 Water Street
New York, NY 10041


CONSENT OF NOTEHOLDER


[__________], 2020


Rocket Pharmaceuticals, Inc.
350 Fifth Ave, Suite 7530
New York, NY 10118
Attention: Corporate Secretary
Email: st@rocketpharma.com


Dear Ms. Turken:


As of the date hereof, Cede & Co., the nominee of The Depository Trust Company
(“DTC”), is a holder of record of 5.75% Convertible Senior Notes due 2021 issued
by Rocket Pharmaceuticals, Inc. (f/k/a Inotek Pharmaceuticals Corporation), a
Delaware corporation (the “Company”). DTC is informed by its Participant,
[__________] (the “Participant”), that as of the date hereof, $[__________] in
aggregate principal amount of such notes (the “Notes”) credited to Participant’s
DTC account are beneficially owned by [__________] (the “Customer”), a customer
of Participant, under CUSIP No. 45780VAB8.


At the request of Participant, on behalf of the Customer, Cede & Co., as a
holder of record of the Notes, hereby consents, pursuant to Section 10.03 of the
Indenture, dated as of August 5, 2016 (the “Base Indenture”), as supplemented by
the First Supplemental Indenture dated as of August 5, 2016 (the “First
Supplemental Indenture,” and, together with the Base Indenture, the
“Indenture”), between the Company and Wilmington Trust, National Association, as
trustee (in such capacity, the “Trustee”), to the amendment of certain terms of
the First Supplemental Indenture as set forth in Annex A attached hereto (the
“Proposed Amendments”), which Proposed Amendments will be effected by the entry
into an Amendment to First Supplemental Indenture, to be dated as soon as
practicable after the date hereof, between the Company and the Trustee. The
Trustee is hereby requested to and directed to execute and deliver the Amendment
to First Supplemental Indenture upon the consent of the holders of a majority of
the aggregate principal amount of the Notes outstanding.


[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

While Cede & Co. is furnishing this consent as the noteholder of record of the
Notes, it does so at the request of Participant and only as a nominal party for
the true party in interest, the Customer. Cede & Co. has no interest in this
matter other than to take those steps which are necessary to ensure that the
Customer is not denied his rights as the beneficial owner of the Notes, and Cede
& Co. assumes no further responsibility in this matter.



 
Very truly yours,
      
CEDE & CO.
       
By:


   
Name:
   
Title:




--------------------------------------------------------------------------------

ANNEX A


PROPOSED AMENDMENTS



1.
Amendments to Section 1.01(e). Section 1.01(e) of the First Supplemental
Indenture is hereby amended by:





(a)
Inserting the following definition of “Company Order” immediately after the
definition of “Company”:



“Company Order” means a written order of the Company, signed by the Company’s
Chief Executive Officer, Principal Financial Officer, Principal Accounting
Officer, President, Executive or Senior Vice President, any Vice President
(whether or not designated by a number or numbers or word or words added before
or after the title “Vice President”), Treasurer or Assistant Treasurer or
Corporate Secretary, and delivered to the Trustee.




(b)
Inserting the following definition of “Officer” immediately preceding the
definition of “Officer’s Certificate”:



“Officer” means, with respect to the Company, the chairman of the Board of
Directors, a chief executive officer, a president, a principal financial
officer, a principal accounting officer, a chief operating officer, any
executive vice president, any senior vice president, any vice president, the
treasurer or any assistant treasurer, the controller or any assistant controller
or the corporate secretary.



2.
Amendment to Section 4.09. Section 4.09 (Limitation on Incurrence of Additional
Indebtedness) of the First Supplemental Indenture is hereby deleted in its
entirety and replaced with the following: “Section 4.09. [Reserved]”.






--------------------------------------------------------------------------------